Title: III. Extract from the Speech of Edmund Burke, [9 February 1790]
From: Cutting, John Brown
To: 

[9 Feb. 1790] 
The french have proved themselves the ablest architects of ruin that ever existed in the world. In one summer they have done their business for us as rivals in a way more destructive than twenty Ramillies or Blenheims. In this very short space of time they have completely pulled down to the ground their monarchy: their church; their nobility; their law; their revenue; their army; their navy; their commerce; their arts; and their manufactures. They now are lying in a sort of trance—an epileptic fit—exposed to the pity or derision of mankind, in wild ridiculous convulsive movements, impotent to every purpose but that of dashing out their brains against the pavement. Yet they are so very unwise as to glory in a revolution which is a shame and disgrace to them. They have made their way to the very worst constitution in the world by the destruction of their country. They were in possession of  a good constitution on the very first day when the States met in separate orders. Had they been either virtuous or wise their business then was to secure the stability and independance of the state according to those orders under the monarch on the throne and afterwards to redress grievances. Instead of this they first destroyed all the ballances and counterpoises which serve to fix a state and give it a steady direction, and then they melted down the whole into one incongruous mass of mob and democracy. And when they had done this with a perfidy most unexampled and atrocious, they laid the Axe to the root of all property of all national prosperity by confiscating the possessions of the church. They next proceeded systematically to destroy every hold of authority civil or religious on the minds of the people by making and recording a sort of institute or digest of Anarchy called the rights of man, in such a pedantic abuse of elementary principles as wou’d disgrace the imbecility of schoolboys. But the worst effect of all their proceedings is on their military—rendering them fit instruments of every infamous purpose without even the chance of any check or controul. Not converting soldiers into citizens but into base hireling mutineers—mercenary sordid deserters wholly destitute of any one honourable principle. Their conduct is one of the fruits of that anarchic spirit from the evils of which even democracy itself is received and cherish’d by those who are most averse from that form as a cure. This army is not an army in corps and with discipline embodied under the respectable patriotic citizens of the state: Nothing like it. No it is the case of common soldiers’ deserting from their officers to join the banditti of a furious and unbridled populace. It is a desertion to a cause the real object of which is hostility not to servitude but to society—leveling all those institutions—breaking all those connections, natural and civil, that regulate and hold together communities by one chain of subordination: raising soldiers against their officers: servants against their masters: tradesmen against their customers: artificers against their employers: tenants against their landlords: curates against their bishops and children against their parents. How wou’d You Mr Speaker and how wou’d any of You Gentlemen like to have your mansions pulled down and pillaged—your title deeds brought out and burnt before Your faces—your persons abused insulted and destroyed—and your families driven to seek refuge in every corner of Europe—and all this without any fault of yours or any other reason than this—that you were born gentlemen and men of property—and were suspected of a desire to preserve your estates and your consideration. Sir this desertion of the french military was to aid the most execrable, the most detestable sedition the very open professed abominable principle of which is an implacable hostility to nobility and gentry. Their savage war whoop is “A l’Aristocrat” and by this senseless bloody cry they animate one another to rapine and to murder: while abetted by ambitious men of another class they are crushing all that is virtuous or respectable in the nation and to the utmost of their power dishonouring and disgracing every name by which we formerly knew that there was such a country in the world as France. In a former century we were in danger from emulating or wishing to emulate their  splendid despotism. But the opposite peril now awaits us. Let us shudder at our present danger of being influenced by a people whose character knows no medium between despotism and anarchy—no medium between the bigotry of superstition and the madness of Atheism—Atheism that foul unnatural vice foe to all the dignity and consolation of man—which having for a long time been embodied into a faction in France is now accredited and almost avowed by its votaries. Let us beware of being led through an illegitimate admiration of successful fraud and outrageous violence to an imitation of the excesses of an irrational, unprincipled, proscribing, confiscating plundering ferocious bloody and tyrannical democracy.
